ANNEXE 2 DE LA CONVENTION PROVISOIRE :
CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1092 Mob
TITULAIRE DE LA CONCESSION FORESTIÈRE :
Nom : Société d'Exploitation Forestière et Commerciale
Camerounaise (SEFECCAM) Sarl
Adresse 4 B.P 3139 Douala
Téléphone  : 71707253
Fax È 33 43 2595

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 28 113,5 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Région ; Sud-Ouest
Département : Manyu ”
Arrondissement !  Mamfé:281135ha VÊLER SHYANU,
Commune ë Mamfé ; 28-113,5 ha
DATE LIMITE DE VALIDITÉ à 3 ans à compter de la signature de la

Convention Provisoire d'Exploitation

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploitant.
Les clauses particulières concernent les charges financières et indiquent les obligations de
l'exploitant en matière de transformation des bois, de réalisation d'œuvres sociales, et celles
liées au cahier de charge spécial pour les UFA situées à proximité des aires protégées ou
dans un secteur de conservation bien défini.

A - CLAUSES GÉNÉRALES

Article 1°: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits
d'usage des villageois.

Article 2:le concessionnaire ne peut faire obstacle à l'exploitation des produits non
spécifiés dans son titre d'exploitation.

Article 3 : le début des travaux dans une nouvelle assietle annuelle de coupe requiert
l'obtention d'un certificat d'assiette de coupe. Par ailleurs, le renouvellement d'une assiette
en convention provisoire n'est pas autorisé.

1 , F
Generated by CamScanner
Article 4 : le diamètre minimum d

tableau ci-après :

‘exploitation (DME/ADM) est fixé par essence suivant le

Essence

Nom commercial Code Nom vernaculaire Nom scientifique pu
Catégorie exceptionnelle
JAgba/Tola — 1137 |Sidong Gossweïterodendron balsamiferum | __100
Afrormosia/assamela 1104  |Obang Pericopsis eleta 90
Obang/Kokrodua
Iroko 1116 __|Abang (Chlorophore excelsa 100
[Odouma 1340 Nom Sidong / Oduma _ |Gossweilerodendron joveri 100
Moabi 1121 lAdjap Baillonnella toxisperma 100
[Sapelli 1129 Assié Entandrophragme cylindricum 100
Catégorie !
Acajou à grande folioles 1101 __|Daheli Khaya grandifolia 80
[Acajou blanc 1102 ___|Mangoma Khaya anthotheca 80
Acajou de bassam 1103 INgollon [Khaya ivorensis 80
Aiélé/Abel 1201 Abel Canarium schweinfurthii 60
[Ayous/Obéché/Samba 1211 [Samba/Ayous [Triplochyton scleroxylon 80
Bilinga 1318 __|Akondok Nauclea diderrichii CT 80
Bossé clair 1107 __ |Ebegbemva Guarea cedrata 80
Bossé foncé 1108 [Mbollon Guarea thompsonii 80
Bubinga rose 1109 __|Essingang Guibourtia tessmannii 80
Bubinga rouge 1110 __|Oveng Ossé Guibourtia demeusei _| 80
Dabéma/Atui 1234 _JAtui Piptadeniastum africanum 60
Dibétou/Bibolo 1113 Bibolo Lovoa trichilioides 80
Doussié/Bella 1680 Mbanga Campo Afzelia bella 80
Doussié blanc/Pachyloba 1112 __[Mbanga afum Afzelia pachyloba 80
Doussié rouge 1113 Mbanga Afzelia bipindensis 80
Doussie sanaga 2102 |Mbanga Sanaga Afzelia africana 80
Kossipo 1118 Afom assié Entandropragma utile 80
[Okoumê 1125 [Okoumé JAucoumea klaineana 80
jOvengnkol 1126 __[Ovengnkol Guibourtia ehié 80
ISipo 1130 __ |Asseng assié Entandrophragma utile 80
[Mama 1135 __|Ebéba Entandrophragma angolense 80
[Tiama Congo 1136 ___|Ebéba Congo Entandrophragma congolense 80
Zingana 1246 _|AmuKZingana/Alen élé __ [Microberlina bisulcata 80
Catégorie Il
JAbura 1411 __[Elolom Mitragina stipulosa 60
[Ako A / Aloa 1310 JAloatol Antiaris africana 60
[Andoung brun 1204 Ekop mayo Monopetalanthus microphyllus 60
lAndoung rose 1205 __|Ekop mayo Monopetalanthus letestui 60
Aningré_A 1315 __|Abam fusil sans poils Aningeria altissima 60
Aningré_R 1207 JAbam fusil à poils Aningeria robusta 60
Avodiré 1209 _JAssama Turreaenthus africanus 60
\Azobé/Bongossi 1105 _|Bongossi/Okoga Lophira alata 60
Bahie 1317 ___|Elolom à poils Mitragina ciliata 60
Bété/Mansonia 1106 __ [Nkoul/Nkul Mansonia altissima 60

Generated by-ÉamScänner

Bongo/Olon 1213 [Olon Fagara heitzi 60
Cordia/Ebe 1319 _ [EbélEnée Cordia platythyrsa 60
Difou/Ossel 1324 __ |Ossel/Osel Abang Morus mesozygia 60
Ébène 1114 |Ebène Diospyros spp 60
Ekaba 1216 |Ekopribi [Tetraberinia bifoliolata 60
Etimoë 1217 __|Paka/Essigang_ Copaifera mildbraedi 60
Faro mezilli 1343 |N'ou mezili Danielle klainei 60
(Frake/Limba 1220 |Limba/Akom Terminalia superba 60
Framiré 1115 [Lidia Terminal ivorensis 60
(Gombé/Ekop ngombé 1221 Ekop ngombé Didelotia letouzeyi 60
lomba 1346  lEteng Pycnenthus angolensis 60
Kapokier / Bombax 1348 _ |Essodom Bombax buonopozense 60

Koto 1226 Efok ayous  grandes|Pterygota macrocarpa 60

feuilles

Limbali 1227 Ekobem feuilles rouges  |Gilbertiodendron dewevrei 60

Lo 1353 |Esseng petites feuilles  |Parkia bicolor 60

Longh/Abam 1228 __|Abam nyabessan Gambeya africana, Gambeya spp 60

Lotofa/Nkanang 1229 INkanang Sterculia rhinopetala 60

[Miame 1354 Ekang (Calpocalyx heitzii 60

Movingui 1232 Eyen Distemonanthus benthamianus 60

Mukulungu 1122 __|Adjap élang Autranella congolensis 66

Naga/Ekop naga 1234 __|Ekop naga Brachystegia cynometroides 60

[Naga parallèle/Ekop évène 1235 _|Ekop évène Brachystegia mildbreadii 60

[Nganga 1236 __|Ekop nganga Cynometra hankei 60

[Okan/Adum 1124 __|Adum Cylicodiscus gabonensis 60

Padoux Rouge 1128 |Mbel afum/Mbel P. soyauxii 60

[Tchitola 1133 __ [Tchitola dibamba Oxystigma oxyphyllum 69

Catégorie 1!

[Abalé/Abina/Essia 1301 Abing Petersianthus macrocarpus 50

[Ako W / Aloa 1414 Aloa Antiaris welwitchii 50

Albizia/Ouochi 1359 __|Angoyemé/Ndoya JAlbizia zygia 50

Alep/Omang 1202 |Omang Desbordesia glaucescens 50

Alumbi 1203 Ekop blanc/Man ékop Jubemardia seretii 50

[AmvoutEkong 1419 Ekong/Abut [Trichoscypha acuminata,  T. 50

| jarborea

[Andok 1312 Boubwé/Mbouboui Irvingia gabonensis 50

JAngalé/Ovoga 1361  JAngalé Poga oleosa 50

lAngueuk 1206  JAngueuk [Ongokea gore 50

lAsila koufani/Kioro 1424 _JAsila koufani Maranthes chrysophylla 50

Asila omang 1316 _|Asila omang Maranthes inermis 50

Atom 1508 JAtom Dacryodes macrophylla 50

Bodioa 1212 __ [Noudougou (Anopysis klaineana 50

Dambala 1434 Dambala Discoglypremna caloneura 50

Diana/Celtis/Odou 1322 [Odou vrai Celtis tesmanni, Celtis spp. 50

Diana parallèle 1323  [Odou [Celtis adolfi-friderici 50

Diana Z 1358 _|Odou parallèle Celtis zenkeiri 50

Divida 1325  [Olom Scorodophloeus zenkeri 50

Douka/Makorëé 1120  |Nom adjap élang [Tieghemella africana 50

Ebiara/Abem 1215 __|Abem yoko Berlinia grandiflora 50

Ebiara Edéa/Abem Edéa 1326 Abem Edéa Berlinia bracteosa 50

À a
Generated by €amScanner

Ekouné 1333  [Nométeng Coelocaryon preussi 50
Emien/Ekouk 1334 __ |Ekouk JAlstonia bonnei 50
Emien marécage 1447 __|Ekuk marécage JAlstonia congensis 50
Essak 1529 __ JEssak/Sélé Albizia glaberrima 50
Essesang 1449 |Essesang Ricinodendron heudeloti 50
Esson 1335 |Esson/Goundou Stemonocoleus micranthus 50
Evino /Evoula 1452 Evoula Vitex grandifolia 50
Eveuss/Ngon 1336 __ |Ngon Klainedoxa gabonensis 50
Eveuss à petites feuilles 1337 __|Obangon Klainedoxa microphylla 50
|Eyek 1231 _ |Eyek Pachyelasma tessmanni 50
[Eyong 1218 __ JEyong Eribroma oblogum 50
Fromager/Ceiba 1344 Doum Ceiba pentandra 50
lantandza/Evouvous 1345 ___ JEvouvous lAlbizie ferruginea 50
Kanda 1533 Kanda Beilschmiedia anacardioides 50
Kanda / Ovan 1360 __ |Kanda /Zoulé Beilschmiedia obscura 50
Kondroti/Ovounga 1492 |Ovounga IRodognaphalon brevicuspe 50
Kotibe 1119 [Ovoé Nesogordonia papaverifera 50
Kumbi/Ekoa 1458 Ekoa Lannes welwitschit 50
Landa 1350 |Landa Erythroxylum mannii 50
Lati parallèle 1352 Nom edjil jAmphimas pterocarpoides 50
IMambodé/Amouk 1230 __[Amouk Detarium macrocarpum 50
Moambé 1468 __|Mfo Enantia chlorantha L 50
Mutondo/Funtumia 1471 Ndamba/Ngon ndamba __ |Funtumia elastica, F. africana 50
Niové 1238 M'bonda Staudtia kamerunensis 50
[Oboto/Abotzok 1240 __|Abotzok [Mammea africana 50
(Ohia 1357 __ |[Odou élias (Celtis mildbraedii 50
Olélang/Yunqu 1587 [Olélang Drypetes gossweileri, D. preussii 50
Omang bikodok 1488 __|Omang bikodok Maranthes gabonensis Î 50
Onzabili / Angongui 1489  |Angongui Antrocaryon klaineanum 50
Onzabili M 1477 JAngongui Antrocaryon micrasler 50
Osange/Sikong 1242 Sikong Pteleopsis hylodendron 59
Ozic 1363 [Assa Dacryodes buettneri 50
Bree 1365 __[Nomnsas [Swartzia fistuloides 50
Rikio 1496 [Assam vrai Uapaca quineensis 50
Tali 1132  [Elon/Ganda Erythropleum ivorense, 50
Erythropleum suaveolens
Wengé 1138  [Awongo Millettia laurentii 50
Ce diamètre est pris à 1,80m du sol ou immédiatement au-dessus des contreforts.
Article 5 : Toute autre essence de bois d'œuvre non spécifiée dans le tableau ci-dessus

peut être exploitée au DME/ADM à l'exception des produits spéciaux ciblés par la Décision
n° 0336/D/MINFOF du 06 juillet 2006 et dont l'exploitation est assujettie à la délivrance d'un

permis d'exploitation.
Article 6 : L'exploitant forestier doit inscrire à la peinture

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier ;
(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en
jS
Î

)
Generated byamScanner
commençant par la bille de pied, ainsi que le numéro de la concession et sa marque
personnelle.

: Tout nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivi de la mention "bis" ou "ter" suivant le cas.

Article T_: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 8 : L'usage du feu est interdit pour abattre des arbres.

Article 9 : L'abattage contrôlé est préconisé de manière à occasionner le moins de bris
possible d'arbres voisins.

Article 10 : Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité, notamment par la signalisation du
croisement, la construction des dos d'âne, le dégagement de la végétation autour du
croisement.

Article 11 : Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue essaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages
d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage,
mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes
lorsqu'ils sont utilisés pour la construction de ponts où d'ouvrages relatifs aux routes
forestières.

Article 12 : Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente.

Article 13 : Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque assiette de coupe annuelle.

La limite entre la concession et le domaine forestier non permanent est matérialisée
par un layon marqué de cinq mètres de large où toute végétation herbacée, arbustive et
liane est coupée au ras du sol et tous les arbres non protégés de moins de quinze (15) cm
de diamètre sont abattus. Sur cette limite, une rangée d'arbres à croissance rapide est
plantée au milieu du layon.

Les limites entre les UFA, les séries et les limites entres les assiettes annuelles de
coupe sont matérialisées par un layon de deux mètres de large où toute végétation
herbacée, arbustive et liane est coupée au ras du sol et où tous les arbres non protégés de
moins de quinze (15) cm de diamètre sont abatius.

En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Les limites des assiettes annuelles de coupe doivent être matérialisées avant toute
exploitation.

Article 14 : Pendant la durée de la convention provisoire, l'exploitation de la concession se
fait par assiette de coupe d'une superficie maximale fixée per les textes en vigueur, après
l'ouverture des limites tel que décrit à l'article 13 ci-dessus, après l'inventaire systématique
de tous les arbres ayant atteint leur diamètre minimum d'exploitabilité et la retranscription de
cet inventaire sur une carte au 1:5 000. Cette carte indique également les voies d'évacuation
à mettre en place

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire
d'exploitation et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis
annuel d'intervention.

F

Generated by-CamScanner

Artic 5 iè : feat
Atticle 15 : En matière de protection de l'environnement, le concessionnaire s'engage à

ettre en oeuvre au minimum les mesure. ivan i seront définie:
HE l esures suivantes, qui seront ini
| ,q êl s dans le plan

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes

= se seront réduites au maximum afin d'éviter des trouées importantes dans la
oret.

{2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d'eau, afin de na pas perturber l'alimentation en eau des populations, et
d'éviter les inondations permanentes qui sont préjudiciables à la survie des espèces
d'arbres non adaptées au milieu hydromorphe.

(3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés
par les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance, dans le cadre des lois et
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à:

- adopter un règlement intérieur pour interdire la chasse des espèces fauniques

- mettre à la disposition de son personnel, au prix coûtant, des sources de protéines
autres que la viande de chasse

- interdire toutes les activités liées à la chasse commerciale dans le cadre de
l'exploitation forestière. Il s'agit notamment de la chasse elle-même, du commerce de
la viande, du transport du gibier par les véhicules de service, et du commerce
d'armes ou de munitions. Le concessionnaire informera le personnel et appliquera un
régime disciplinaire strict à l'égard de tout agent contrevenant.

- interdire aux employés et à leurs familles de vendre/acneter de la viande de chasse
à des acheteurs/vendeurs extérieurs à la société

- obliger tous les employés à coopérer avec les agents de l'administration chargés du
contrôle

- construire des postes de barrière de contrôle permanents (pendant toute l'année)
aux points de passage obligé sur les routes en activité dans la concession, et la
fermeture des routes après exploitation {voies principales et secondaires )

- diffuser le règlement d'ordre intérieur et organiser des séances d'informations à
l'attention des employés et des villages riverains.

Article 16 : le concessionnaire s'engage à:

- remplir journellement les feuillets du carnet de chantier (DF40) en y enregistrant tous les
arbres abattus ;

- transmettre, à la fin de chaque semaine, les feuillets du carnet de chantier au Délégué
Départemental territorialement compétent de l'administration en charge des forêts ;

- soumettre semestriellement à l'administration chargée des forêts un rapport sur l'état
d'avancement des activités d'exploitation ;

_ adresser au Ministre chargé des forêts, dans un délai d’un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel ;

- vuigariser le présent cahier de charges par voie d'affichage (dans les mairies, Sous-
préfecture, chefferies et campements villageois) et radios locales (en langues officielles
et en langues locales)

F

6 w.
Generated by

CamScanner
B - CLAUSES PARTICULIÈRES

Article 17 : Charges financières

: Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent:

CHARGE FINANCIÈRE ou TAXE TAUX
La redevance forestière annuelle assise sur | Taux plancher fixé par la Loi de Finances (1 000
la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
5100 FCFA/ha/an = 6100 FCFA/ha/an
La taxe d'abattage Fixé par la Loi de Finances
La taxe à l'exportation Fixé par la Loi de Finances

Article 18 : Participation à la réalisation d’infrastructures socio-économiques
Le concessionnaire est réputé participer financièrement à la réalisation

d'infrastructures socio-économiques par le pourcentage de la redevance forestière qui est
fixé annuellement par la loi des finances et qui doit être reversé au profit des communautés.

Tous les autres engagements du concessionnaire devront être négociés avec les
populations intéressées lors des réunions de concertation préalables à l'exploitation de la
concession et seront consignés sur procès verbal afin d'être insérés dans le cahier des
charges de la convention définitive d'exploitation

Toutefois, le concessionnaire doit assurer à l'égard des ayants droits de l'entreprise
les conditions sanitaires et sociales convenables (soins de santé primaire, scolarisation,
approvisionnement en eau potable, sécurité alimentaire, qualité de l'habitat, hygiène et
prévention sanitaire, emploi, formation et'valorisation des parcours professionnels, sécurité
liée à l'activité professionnelle des salariés, développement socioculturel et accès à

l'information).
Article 21_: Obligations en matière de transformation du bois et d'installation

industrielle
Conformément au contrat de partenariat industriel notarié passé avec la Société

d'Exploitation de Produits Forestiers et de Commeïce (SEPFCO), les bois de cette
concession approvisionneront exclusivement l'usine de transformation de ladite société sise

à Kumba

e la convention provisoire d'exploitation, le concessionnaire est tenu

A l'expiration d
rmément à la réglementation en

de mettre en place une unité de transformation, confoi

vigueur.
En cas de non réalisation des clauses portant sur la mise en place de l'unité de

transformation du bois, ou d'infraction dûment constatée à la législation etlou réglementation
forestière en vigueur, le concessionnaire est déclaré défaillant et ne peut bénéficier de la

concession forestière concernée.

LE TITULAIRE DE LA LE MINISTRE DES FORETS
CONCESSION FORESTIERE ET DE LA FAUNE

N

PÉECCAM " SARL"

B.P. 3139 DOUALA
Tél FH 05

CAMEROUN

Mallet

D DEC 205
